

 
 
Exhibit 10.1

THIRTEENTH AMENDMENT TO
 
AMENDED AND RESTATED LOAN AGREEMENT
 
This Thirteenth Amendment to Amended and Restated Loan Agreement (the
"Thirteenth Amendment") is entered into effective as of June 5, 2015 by and
between SUPERTEL HOSPITALITY, INC., a Maryland corporation ("Borrower") and
GREAT WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 1.01. Section 1.01 of the Agreement is hereby
amended and restated in its entirety as follows:


1.01.           The Revolving Loan.  Bank agrees, on the terms and conditions
hereinafter set forth, to make loans to Borrower (collectively, the "Revolving
Loan"), by means of one or more advances made from time to time during the
period of time from the date hereof, to and including the earlier of June 30,
2018 (the "Revolving Loan Maturity Date"), or the date of the occurrence of an
Event of Default (as hereinafter defined), not to exceed the least of: (a) the
"Maximum Revolving Loan Amount", (b) 65% of the total appraised value of the
Hotels (the "Borrowing Base"), or (c) $11,200,000 minus the aggregate amount of
principal payments required to be made on the Revolving Loan from the sale of
Hotels from and after July 1, 2015 (the "Principal Reduction Amount").


"Maximum Revolving Loan Amount" means (i) from June 5, 2015 through and
including June 30, 2016, $11,200,000, (ii) from July 1, 2016 through and
including June 30, 2017, $10,200,000, and (iii) from July 1, 2017 through the
Revolving Loan Maturity Date, $9,200,000.


For purposes of determining the Borrowing Base, Bank shall utilize the most
recent appraisals obtained by Bank from time to time during the term of the
Revolving Loan.


The books and records of Bank shall, in the absence of manifest error, be prima
facie evidence in any court or other proceeding brought to enforce the Revolving
Note (as hereinafter defined) as to the principal balance of the Revolving Loan
outstanding at any time and the amount of accrued interest.


(A)           The Revolving Note. The Revolving Loan shall be evidenced by an
amended and restated promissory note (the "Revolving Note") dated as of June 5,
2015 payable to the order of Bank in the original principal amount of
$11,200,000.


(B)           Letters of Credit.  Borrower may utilize the Revolving Loan by
requesting that Bank issue, and Bank, subject to the terms and conditions of
this Agreement, may, in its sole discretion, issue a standby letter of credit in
favor of The Mary Elizabeth Stevenson Rogers Family Trust (the "LC Beneficiary")
to secure rental payments (the "Letter of Credit"); provided, however, that:


(1)           the maximum amount available to be drawn under the Letter of
Credit (determined without regard to whether any conditions to drawing could
then be met) and all unreimbursed drawings under Letter of Credit (the "Letter
of Credit Liabilities") shall not at any time exceed the amount of $51,300; and


(2)           the sum of (a) the aggregate amount of the Revolving Loan then
outstanding plus (b) the aggregate amount of Letter of Credit Liabilities, does
not exceed the least of the Maximum Revolving Loan Amount, the Borrowing Base,
and the Principal Reduction Amount.


(C)           Advance of Funds.


(1)           Manner of Making Advances.  If Borrower is eligible for advances
upon the Revolving Note and if, at the time of the advance, all conditions to
making an advance of funds have been satisfied, funds will be advanced as
provided in this Section 1.01(C) or as Borrower and Bank may otherwise agree
from time to time.


(a)           Advances will be made from time to time to Borrower's Operating
Account (as defined in Section 4.01(E)) as necessary so that the Operating
Account will, at all times, have an account balance of $100,000 in collected
funds.  In the event the balance in the Operating Account exceeds $100,000 at
the close of business on any Business Day (as defined in Section 1.10), the
excess amount over $100,000 in such Operating Account shall be withdrawn from
the Operating Account by Bank and applied toward payment of the principal amount
due on the Revolving Loan.


(b)           Advances will also be made from time to time upon the written
request for an advance by Borrower to Bank.


(2)           Limitations on Advances.  Notwithstanding anything in this
Agreement to the contrary, no advance shall be made or permitted hereunder which
would result in the unpaid principal balance of the Revolving Note, including
any advances made under the Security Documents hereunder, exceeding the least of
the Maximum Revolving Loan Amount, the Borrowing Base, and the Principal
Reduction Amount.  No advance shall be made upon the occurrence and continuance
of any Event of Default described in Section 5.01 below.  Any recordation of an
advance by Bank on the Revolving Note, the reverse side of the Revolving Note,
or on supplemental sheets attached to the Revolving Note, or otherwise on Bank's
records, made pursuant to this Agreement shall be prima facie evidence in any
court or other proceeding brought to enforce the Revolving Note that Borrower
has authorized Bank to make such advances and that Bank has effected such
advances.  The advance will be deemed to be at the request of and for the
benefit of Borrower when credited to Borrower's account with Bank or when
advanced in accordance with the instructions of an authorized representative of
Borrower.  Bank may establish a cut-off time for requesting advances, with
requests made after that time being treated as made the next Business Day of
Bank.


(D)           Interest.  The unpaid principal balance of the Revolving Loan will
bear interest at the "Prime Rate" plus 1% per annum, which rate of interest
shall be adjusted daily as said Prime Rate changes (the "Revolving Loan Interest
Rate").  For purposes of this Agreement, "Prime Rate" means the national prime
rate of interest as published in the Wall Street Journal (base rate on corporate
loans posted by at least 75% of the nation's thirty (30) largest banks).


(E)           Repayment.  Borrower shall repay the aggregate unpaid principal
amount of the Revolving Loan plus interest accrued thereon as follows:


(1)           Borrower shall pay interest only on the unpaid principal balance
from time to time outstanding, with such payments beginning on the 5th day of
July, 2015 and continuing on the fifth day of each month thereafter during the
term of the Revolving Loan.


(2)           If at any time the unpaid principal balance on the Revolving Note
shall exceed least of the Maximum Revolving Loan Amount, the Borrowing Base, and
the Principal Reduction Amount, Borrower shall pay to Bank, upon oral or written
demand by Bank, an amount sufficient to reduce the unpaid principal balance of
the Revolving Note such that it does not exceed the least of the Maximum
Revolving Loan Amount, the Borrowing Base, and the Principal Reduction Amount.


(3)           Payments of the unpaid principal shall be made from Borrower's
Operating Account as provided in Section 1.01(C)(1).


(4)           Borrower shall pay all remaining unpaid principal, all accrued and
unpaid interest, and all other unpaid fees and charges due under the Loan
Documents in connection with the Revolving Loan on or before the Revolving Loan
Maturity Date.


Bank shall be authorized to withdraw funds from Borrower's Operating Account to
make any of the payments referred to above, but the failure or refusal of Bank
to do so shall not excuse or extend the due date for any such payment.


(F)           Use and Application of Revolving Loan Proceeds.  The entire
proceeds of the Revolving Loan shall be used to provide operating funds for
Borrower.


SECTION 2.  Amendment to Section 1.05.  Section 1.05 of the Agreement is hereby
amended and restated in its entirety as follows:


1.05. Prepayment.  Borrower may, at any time, prepay the outstanding amount of
the Revolving Loan in whole or in part, without penalty.


SECTION 3.  Amendment to Section 4.01.  Section 4.01 is hereby amended by
amending and restating Sections 4.01(G), (H), and (I) in their entirety all as
follows:


(G)           Loan Debt Service Coverage Ratio.  Borrower shall, at all times,
maintain a "Debt Service Coverage Ratio" (Adjusted Net Operating Income divided
by Imputed Debt Service) of at least 1.20 to 1.00, which shall be tested at the
end of each month commencing with July 31, 2015.  "Adjusted Net Operating
Income" is defined as the net operating income of Borrower for the Hotels owned
by the Hotel Owners as of the end of the applicable fiscal quarter, for the
preceding twelve (12) month period, minus (a) an amount equal to four percent
(4%) of gross room revenues from the Hotels owned by the Hotel Owners as of the
end of the applicable fiscal quarter for furniture, fixtures and equipment
reserve and (b) an amount equal to four percent (4%) of gross room revenues from
the Hotels owned by the Hotel Owners as of the end of the applicable fiscal
quarter for management fees and expenses.  "Imputed Debt Service" is defined as
the annual principal and interest payments required to fully amortize the least
of the Maximum Revolving Loan Amount, the Borrowing Base, and the Principal
Reduction Amount, regardless of the amount of the Revolving Loan that has been
advanced to Borrower, based on a twenty (20) year amortization and an interest
rate of 4.50% per annum.  If the Debt Service Coverage Ratio falls below the
requirement set forth in this paragraph, the Borrowing Base shall be decreased
so that the Debt Service Coverage Ratio meets the ratio set forth in this
paragraph, and any principal advanced in excess of the Borrowing Base amount
will be immediately due and payable.  Borrower may request approval from Bank,
which Bank may approve or disapprove at its discretion, to pledge additional
real estate as Collateral for the Loans to maintain compliance with the
covenants and conditions of the Loan Documents or to cure any non-compliance
with any of the affirmative covenants in this Agreement.  The request for
approval to add additional Collateral shall not be deemed to affect in any
manner Bank's rights under this Agreement or the other Loan Documents for the
failure of Borrower to comply with the requirements of this Agreement.  With
respect to each parcel that will be substituted as Collateral for the Loans, the
requirements of Section 2.03 of this Agreement must be met to Bank's
satisfaction as to such parcel prior to such parcel being added as
Collateral.  Any Hotels sold since the immediately prior reporting period shall
be excluded for purposes of calculating the Debt Service Coverage Ratio for the
then current reporting period.


(H)           Consolidated Debt Service Coverage Ratio.  Borrower shall, at all
times, maintain a "Consolidated Debt Service Coverage Ratio" (Adjusted
Consolidated Net Operating Income divided by Imputed Consolidated Debt Service)
of at least 1.05 to 1.00 from and after June 30, 2015, which shall be tested at
the end of each fiscal quarter.  Adjusted Consolidated Net Operating Income
shall be determined in the same manner as Adjusted Net Operating Income as
provided in Section 4.01(G), but include the Hotels and all of Borrower's other
hotel properties owned as of the end of the applicable fiscal quarter.  "Imputed
Consolidated Debt Service" shall be defined as the total of: (a) the then
current monthly principal and interest payments on all non-revolving loan
obligations of Borrower times 12, plus (b) the Imputed Debt Service (determined
as provided in Section 4.01(G)); provided, that the principal and interest
payments on loan obligations of Borrower that financed the acquisition or
development of any new hotel within the preceding twelve (12) month period shall
be determined on a pro forma basis by taking the current scheduled principal and
interest payment on such loan obligation and multiplying such current payment by
the number of months that such new hotel has been owned, opened and operated by
Borrower.  As used in this Section 4.01(H), the term "Borrower" shall include
all entities included in Borrower's consolidated financial statements.  Any
Hotels or hotel properties sold since the immediately prior reporting period
shall be excluded for purposes of calculating the Consolidated Debt Service
Coverage Ratio for the then current reporting period.


(I)           Loan to Value Ratio.  Borrower shall, at all times, maintain a
"Loan to Value Ratio" (unpaid principal balance of the Revolving Loan divided by
value of Hotels) of no greater than 65%, which shall be tested annually on
December 31st of each year commencing on December 31, 2015.  The value of all of
the Borrower's Hotels shall be based most recent appraisals obtained by Bank
from time to time during the term of the Revolving Loan.


SECTION 4.                                Non-Usage Fee.  From and after July 1,
2015, Borrower shall pay to Bank a non-use fee on the difference between the
least of the Maximum Revolving Loan Amount, the Borrowing Base, and the
Principal Reduction Amount and the average daily balance of the Revolving Loan,
at a rate equal to .25% per annum.  The non-use fee is payable in arrears on
June 30, 2016, June 30, 2017 and June 30, 2018.


SECTION 5.                      Hotel Release Price.  Notwithstanding any
provision contained in the Agreement to the contrary, in the event (i) a Hotel
Owner enters into a purchase agreement to sell a Hotel to an unrelated third
party and (ii) at the time of closing such sale there is no Event of Default or
event which, with the passage of time or giving of notice or both, would be an
Event of Default, then Bank will release its lien on such Hotel upon receipt of
the release price for such Hotel as set forth on Exhibit "A" attached
hereto.  Bank will apply such payments to permanently reduce the principal
amount of the Revolving Loan.


SECTION 6.                      Appraisals.  The parties intend the initial
"Maximum Loan Amount" to be the lesser of $11,200,000 and 65% of the appraised
value of the Hotels, as shown in the most recent appraisals obtained by Bank. 
Borrower and Bank acknowledge that the most recent appraisals are under review
by Bank and its independent appraisal consultant.  Accordingly, the initial
"Maximum Loan Amount" of $11,200,000, the amount of each annual stepdown of the
Maximum Loan Amount, and the Hotel release prices set forth in Section 5 are
subject to adjustment based on the results of the final review of such
appraisals by Bank and its independent appraisal consultant (to coincide with
the intent that such amounts be tied to 65% of the appraised value of the
Hotels).       


SECTION 7.                      Effectiveness.  The effectiveness of this
Thirteenth Amendment is subject to the condition precedent that Bank shall have
received (a) counterparts of this Thirteenth Amendment duly executed by Borrower
and Bank and (b) a loan origination fee in the amount of $112,000.
 
SECTION 8.                      Representations and Warranties of
Borrower.  Borrower represents and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Thirteenth Amendment
and performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Thirteenth Amendment or the
Agreement, as amended hereby.

 
 
(d)
This Thirteenth Amendment and the Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 9.                      Reference to and Effect on the Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Thirteenth Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Bank under the Agreement, nor constitute a waiver of any
provision of the Agreement.

 
SECTION 10.                                Execution in Counterparts.  This
Thirteenth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
 
SECTION 11.                         Governing Law.  This Thirteenth Amendment
shall be governed by, and construed in accordance with, the laws of the State of
Nebraska, without regard to its principles of conflict laws.
 
SECTION 12.                         Costs and Expenses.  Borrower agrees to pay
on demand all costs and expenses in connection with the preparation, execution,
delivery and administration of this Thirteenth Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Bank.
 
IN WITNESS WHEREOF, the undersigned have executed this Thirteenth Amendment
effective as of the first date written above.
 
BORROWER:
SUPERTEL HOSPITALITY, INC., a Maryland corporation




By:       /s/ Corrine L. Scarpello________________
Name:  Corrine L. Scarpello___________________
Its:       Chief Financial Officer________________




BANK:
GREAT WESTERN BANK, a South Dakota corporation




By:  /s/ Michael T.
Phelps                                                                           
Michael T. Phelps,
Vice President Business Banking

DOCS/1442638.5
 
 

--------------------------------------------------------------------------------

 

Exhibit "A"
Release Price for Hotels




Hotel
Release Price
 
Creston
$2,100,000
Hays
$1,050,000
Manhattan
$2,380,000
Kirksville
$1,043,000
Lincoln (Cornhusker)
$2,065,000
Sheboygan
$1,246,000
Tomah
$791,000
Bossler City
$1,470,000




 
DOCS/1442638.5
 
 

--------------------------------------------------------------------------------

 
